May 31, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM U.S. Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We hereby consent to the incorporation and use in this Registration Statement of Laredo Resources Corp. on Form S-1/A (No.4) of our audit report, dated October 26, 2010 relating to the accompanying balance sheet as of August 31, 2010 and the related statements of operations, stockholders’ equity, and cash flows from inception (August 17, 2010) through August 31, 2010, which appears in such Registration Statement. We also consent to the reference to our Firm under the title “Interests of Named Experts and Counsel” in the Registration Statement S-1/A and this Prospectus. De Joya Griffith & Company, LLC /s/ De Joya Griffith & Company, LLC Henderson, NV
